NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Noah on May 4, 2021.

The application has been amended as follows: 

Amend claim 1: 
A spine for use in an electrode assembly of an electrophysiologic catheter comprising: a flexible core that extends through a length of the spine; a polymeric cover coaxially disposed over the flexible core; a filler material coaxially disposed between the polymeric cover and the flexible core; and a plurality of electrodes distributed longitudinally along the spine over the polymeric wherein the filler material comprises at least one layer of filler material; and wherein an amount of the at least one layer of filler material forming the spine is adjusted longitudinally along the spine based on changes in flexibility to the spine caused by varying numbers of electrode leads present at different relative longitudinal positions along the spine, at least one layer of filler material having a variable number of layers of filler material depending on the different relative longitudinalpositions along the spine and the number of electrode leads present atthe different relative longitudinal positions.  

Amend claim 2: 
The spine of claim 1, wherein the adjusted amount of the at least one layer of filler material is configured to provide the spine with more uniform flexibility along the length.   

Amend claim 3: 
The spine of claim 1, wherein there are more layers of the at least one layer of filler material in a distal position as compared to a proximal position along the length of the spine.  

Amend claim 6: 
The spine of claim 1, wherein there are more layers of the at least one layer of filler material in a distal position as compared to a proximal position along the length of the spine.  

Amend claim 7:
The spine of claim 6, wherein a distal position comprises two layers of the at least one layer of filler material, an intermediate position comprises one layer of the at least one layer of filler material and a proximal position comprises no layers of the at least one layer of filler material.  

Amend claim 8:
The spine of claim 1, wherein each layer of the at least one layer of filler material comprises a shrink fit polymer.  

Amend claim 9: 
The spine of claim 1, wherein the adjusted amount of the at least one layer of filler material comprises a tapered structural component.  

Amend claim 10:
A catheter comprising an elongated catheter body having proximal and distal ends and at least one lumen therethrough and an electrode assembly at the distal end of the catheter body, the electrode assembly comprising at least one spine having a proximal end connected to the catheter body, wherein the spine has a flexible core that extends through a length of the spine, a polymeric cover coaxially disposed over the flexible core, a filler material coaxially disposed between the polymeric cover and the flexible core, and a plurality of electrodes distributed longitudinally along the spine over the polymeric cover, wherein each electrode has at least one associated lead that extends to a proximal end of the spine, the at least one lead disposed between the filler material and the polymeric cover[[,]; the flexible core, the polymeric cover and the wherein the filler material comprises at least one layer of filler material, and wherein an amount of the at least one layer of filler material forming the spine is adjusted longitudinally along the spine based on changes in flexibility to the spine caused by varying numbers of electrode leads present at different relative longitudinal positions along the spine, at least one layer of filler material having a variable number of layers of filler material depending on the different relative longitudinalpositions along the spine and the number of electrode leads present atthe different relative longitudinal positions.  

Amend claim 13:
A method for controlling spine flexibility comprising: 
providing a spine having a flexible core that extends through a length of the spine, a polymeric cover coaxially disposed over the flexible core, a filler material coaxially disposed between the polymeric cover and the flexible core, and a plurality of electrodes distributed longitudinally along the spine over the polymeric cover, wherein each electrode has at least one associated lead that extends to a proximal end of the spine, the at least one lead disposed between the filler material and the polymeric cover[[,]; the flexible core, the polymeric cover and the filler material forming the spine[[;], wherein the filler material comprises at least one layer of filler material; and 
adjusting an amount of the at least one layer of filler material forming the spine longitudinally along the spine based on changes in flexibility to the spine caused by varying numbers of electrode leads present at different relative longitudinal positions along the spine,at least one layer of filler material having a variable number of a relative longitudinal position along the spine and the number of electrode leads present at that relative longitudinal position.   

Amend claim 14:
The method of claim 13, wherein adjusting the amount of the at least one layer of filler material provides the spine with more uniform flexibility along the length.  

Amend claim 16:
The spine of claim 13, wherein adjusting the amount of the at least one layer of filler material comprises providing more layers of the at least one layer of filler material in a distal position as compared to a proximal position along the length of the spine
 
Amend claim 17:
A method for treatment comprising: 
providing a catheter having an elongated catheter body with proximal and distal ends and at least one lumen therethrough and an electrode assembly at the distal end of the catheter body, the electrode assembly comprising at least one spine having a proximal end connected to the catheter body, wherein the spine has a flexible core that extends through a length of the spine, a polymeric cover coaxially disposed over the flexible core, a filler material coaxially disposed between the polymeric cover and the flexible core, and a plurality of electrodes distributed longitudinally along the spine over the polymeric cover, wherein each electrode has at least one associated lead that extends to a proximal end of the spine, the at least one lead disposed between the filler material and the polymeric cover[[,]; the flexible core, the polymeric cover and the wherein the filler material comprises at least one layer of filler material, and wherein an amount of the at least one layer of filler material forming the spine is adjusted longitudinally along the spine based on changes in flexibility to the spine caused by varying numbers of electrode leads present at different relative longitudinal positions along the spine, at least one layer of filler material having a variable number of layers of filler material the different relative longitudinalpositions along the spine and the number of electrode leads present atthe different relative longitudinal positions; 
advancing the distal end of the catheter body with the electrode assembly to a desired region within a patient with the at least one spine in a collapsed arrangement that is generally aligned along a longitudinal axis of the catheter body; and 
causing the electrode assembly to assume an expanded arrangement in which the at least one spine assumes an expanded arrangement, wherein the expanded arrangement is based at least in part on a flexibility of the spine resulting from the adjusted amount of the at least one layer of filler material.  

Reasons for Allowance
Claims 1-3, 6-14, and 16-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closet prior art of record is identified as: US PGPUB: 2015/0342532 to Basu et al and US PGPUB: 2017/0112405 to Sterrett et al. 
Basu discloses a basket assembly (10) including a spine (19) comprising a flexible core (44) and polymeric cover (30) coaxially disposed over the core (Fig. 6C). The spine comprises a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        


/EUN HWA KIM/Primary Examiner, Art Unit 3794